Citation Nr: 0712859	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  05-15 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from June 1941 to September 
1945.  The veteran died in September 1965 and the appellant 
is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which found that new and material evidence 
sufficient to reopen a claim for service connection for the 
cause of the veteran's death had not been submitted.  The 
appellant's disagreement with that rating decision led to 
this appeal.


FINDINGS OF FACT

1.  In a decision dated in December 1965, the RO denied 
service connection for the cause of the veteran's death; the 
appellant submitted a notice of disagreement and was issued a 
March 1966 statement of the case but did not submit a timely 
substantive appeal.

2.  The evidence received since the December 1965 RO decision 
does not relate to a material fact necessary to substantiate 
the claim; the added evidence does not raise a reasonable 
possibility of substantiating the claim for service 
connection for the cause of the veteran's death.




CONCLUSIONS OF LAW

1.  A December 1965 RO decision that denied service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 
20.1103 (2006).

2.  New and material evidence has not been received since the 
December 1965 decision to reopen the claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

During the pendency of the veteran's appeal, the Court also 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish her 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 9-10.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  Written notice provided in January 2005 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  The 
appellant was informed about the information and evidence not 
of record that is necessary to substantiate her claim; the 
information and evidence that VA will seek to provide; the 
information and evidence the claimant is expected to provide; 
and to provide any evidence in her possession that pertains 
to the claim.

With respect to the Dingess requirements, while the January 
2005 letter fails to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim on appeal, such failure is harmless because, as 
will be explained below in greater detail, the preponderance 
of the evidence is against the appellant's claim.  Thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The appellant's claim original claim for service connection 
for the cause of the veteran's death was denied because of 
the absence of competent evidence of a nexus between the 
veteran's fatal lung disease and any incident of service, to 
include a dental condition (alleged by the appellant as 
causing her husband's lung disease).  The January 2005 letter 
notified the appellant to provide medical evidence that would 
show a reasonable possibility that the condition that 
contributed to the veteran's death was caused by injury or 
disease that began during service.  The Board notes that this 
letter did not define "new" and "material" evidence, 
although the appellant was provided the definitions of 
"new" and "material" in an April 2005 statement of the 
case.  

The Board finds, however, in regard to the notification 
requirements set out in Kent, that any notice deficiency is 
harmless.  In the appellant's notice of disagreement, 
received in April 2005, she noted that she believed that 
information she submitted was new information.  She had 
knowledge that she needed to submit new evidence.  Further, 
the January 2005 letter informed her of the specific type of 
evidence that she needed to submit: medical evidence 
indicating an etiological connection between the cause of the 
veteran's death and his service.  It is apparent in 
considering argument presented on behalf of and by the 
appellant that she and her representative are aware of what 
is needed to both reopen her claim and grant the underlying 
claim for service connection for the cause of the veteran's 
death.  Based on the foregoing, the Board finds that any 
additional development or notification would serve no useful 
purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection 
claim."  The January 2005 VCAA notification letter was 
furnished to the appellant prior to the March 2005 RO 
decision that is the subject of this appeal.  

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005) 
(Mayfield I), rev'd on other grounds, Mayfield II, 444 F.3d 
1328 (due process concerns with respect to VCAA notice must 
be pled with specificity).  See also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes private 
medical records, VA medical records, and service medical 
records.  In a September 2005 letter, the appellant wrote 
that the veteran's records were destroyed in the National 
Personnel Records Center (NPRC) fire of 1973.  The Board 
notes, however, that the veteran's service medical records 
and documents are of record.  There is no indication that 
there is additional relevant evidence that has not been 
obtained.  As to whether a medical opinion is necessary to 
fairly adjudicate this appeal, there is no such duty absent 
the receipt of new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  In any event, there are no medical 
findings that were attributed to the veteran's emphysema or 
bronchitis recorded during service, nor is there a competent 
opinion that suggests a nexus between the veteran's fatal 
lung disease and service, to include the alleged link between 
complications from a dental infection and the cause of the 
veteran's death.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

Law and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In 
short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  See 38 U.S.C.A. §§ 7104, 7105; 38 
C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

Amendments to 38 C.F.R. § 3.156(a) made in 2001 revised the 
standard for new and material evidence, and those amendments 
apply to this application to reopen a claim for service 
connection for the cause of the veteran's death as it was 
filed in November 2004.  As relevant here, new and material 
evidence is defined as follows:  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of 
the appeal period or prior to the appellate decision if a 
timely appeal has been filed (including evidence received 
prior to an appellate decision and referred to the agency of 
original jurisdiction by the Board without consideration in 
that decision in accordance with the provisions of 38 C.F.R. 
§ 20.1304(b)(1) will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  38 C.F.R. § 3.156(b).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Duran v. Brown, 
7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

In a June 1950 letter, the veteran indicated that he had been 
treated for a chest and throat infection during service.  The 
service medical records do not contain evidence of this 
treatment.  In a July 1950 rating decision, the RO denied 
service connection for a chest condition.  The veteran died 
in September 1965.

In December 1965, the RO denied service connection for the 
cause of the veteran's death, finding that the available 
service records contained no evidence of treatment of chest 
condition or the existence of a respiratory disability while 
the veteran was on active duty.  The appellant filed a notice 
of disagreement and was issued a statement of the case, but 
did not file a substantive appeal.  Therefore, the December 
1965 rating decision became final.  See 38 C.F.R. §§ 3.104, 
3.160(d), 20.1103 (2006).

The appellant attempted to file an application to reopen her 
claim for service connection for the cause of the veteran's 
death in December 1992.  In January 1993, the RO sent the 
appellant a letter notifying her that she could only reopen 
her claim by submitting new and material evidence.  The 
letter indicated that she should submit this evidence within 
60 days.  No evidence was received.  

The appellant filed her instant application to reopen her 
claim for service connection for the cause of the veteran's 
death in November 2004.  The Board must now review all of the 
evidence which has been submitted by the appellant or 
otherwise associated with the claims file since the December 
1965 rating decision, which was the last final decision 
regarding the claim.  Although the Board notes that the RO 
has addressed the issue of reopening the appellant's claim, 
the Board must independently address the issue of reopening 
the claim.  See Barnett v. Brown, 83 F.3d 1380 (1996).

Factual Background

The veteran died in September 1965.  The death certificate 
indicates that the direct cause of death was pulmonary 
emphysema, with chronic bronchitis being another significant 
condition contributing to his death.  

Entitlement to service connection for the cause of the 
veteran's death was denied in a December 1965 rating 
decision.  The appellant filed a February 1966 notice of 
disagreement.  She stated that the veteran died due to 
pulmonary emphysema but that the emphysema was cause by a 
chronic infection in his teeth and gums.  She also wrote that 
he developed a chronic cough during service and lost an 
excessive amount of weight.  The record indicates that the 
December 1965 rating decision was based on the evidence as 
outlined above.

In support of her current application to reopen her claim, 
the appellant contends, in essence, that the hardship of 
training in northern Michigan and inability to care for his 
teeth led to infection, and ultimately to the veteran's fatal 
emphysema. 

The evidence of record at the time of the December 1965 RO 
decision noted above included the veteran's service medical 
records, which show that the veteran was treated for dental 
disabilities during service.  The medical examination 
completed upon the veteran's entrance into service revealed 
several missing teeth.  A March 1944 service medical record 
indicates that the veteran had redness and swelling with 
marked trismus, or lockjaw.  He also complained of a sore 
throat.  The clinician noted that there was pain upon 
attempting to open the jaw.  

The medical examination completed at the time of the 
veteran's separation from service in September 1945 did not 
indicate any residual dental disabilities, except for missing 
teeth, and the clinical evaluation of the lungs at that time 
was normal.  A chest X-ray was also normal.  The service 
medical records indicate that the veteran weighed 153 pounds 
upon entering service and 149 pounds upon separation from 
service.

In an April 1962 letter, a private medical doctor indicated 
that the veteran had severe pulmonary emphysema, chronic 
bronchitis and frequent recurring respiratory infections.  
The veteran underwent a special chest examination in June 
1962.  The examining physician noted that the veteran 
considered himself to be in good health until approximately 
1950.  The veteran related that he developed a cough and was 
hospitalized for possible tuberculosis at that time, but was 
released after six weeks without any evidence of 
tuberculosis.  In about 1956, he developed frequent 
respiratory infections.  The physician diagnosed moderately 
severe pulmonary emphysema and bronchitis.

The veteran submitted a letter in January 1964.  He wrote 
that he developed a chronic cough and began losing weight 
during service and was treated in the spring of 1944 for a 
severe infection of the teeth.  He stated that after service, 
in 1949, he became very ill and was treated in VA hospitals.  
He contended that, after five weeks of tests, it was found 
that his lungs were covered in fluid and that the cause was 
poison from his teeth.  He noted that his teeth were 
extracted at this time but that his cough continued and 
developed into pulmonary emphysema. 

The evidence that has been received since the December 1965 
RO decision includes two lay statements from persons who knew 
the veteran during service.  Both statements are dated in 
November 1965; as there is no date stamp indicating when 
these letters were received by the RO, the Board will 
consider them to have been submitted after the December 1965 
rating decision became final.  One of the statements 
indicates that the veteran was treated for infection of his 
teeth and gums during service and developed a cough while 
overseas and that people remarked upon the amount of weight 
the veteran was losing.  The other statement indicates that 
the veteran's teeth had been giving him problems and that the 
veteran was not in the best of health during service.  
Specifically, the veteran seemed to always have nasal 
congestion and had to breathe through his mouth as a result.  
It was also noted that he was troubled by a cough.  

A June 1950 VA treatment record, dated over 4 and 1/2 years 
after service, which was not previously of record, indicates 
that the veteran had been diagnosed as having pneumonitis of 
the left lung base.  

A December 1957 VA treatment record indicates that the 
veteran was hospitalized for the treatment of emphysema and 
bronchitis.  The claims file also contains additional VA 
medical records that further confirm that he had bronchitis 
and emphysema at the time of his death.  The diagnoses were 
emphysema of an unknown cause and fibrosis.  The appellant 
also submitted private medical records detailing the 
veteran's post-service pulmonary disabilities.

Photographs showing the conditions under which the veteran 
trained in Michigan were also received in support of the 
application to reopen the claim.  

Analysis

Since her original claim was denied in December 1965, the 
appellant has submitted lay statements from people who served 
with the veteran and written statements reiterating her 
contention that a dental infection or lockjaw and a 
persistent cough that the veteran experienced during service 
caused the emphysema and bronchitis that led to the veteran's 
death.  She also submitted additional VA and private medical 
records.  The appellant reasserted the contention that a 
doctor indicated that the veteran's lung disabilities were 
due to his teeth.  

The Board finds that new and material evidence sufficient to 
reopen the appellant's claim has not been submitted.  The 
medical records indicating that the veteran was diagnosed as 
having emphysema and bronchitis after service and died due to 
emphysema and bronchitis were of record at the time of the 
December 1965 rating decision.  In addition, at that time, 
the record contained service medical records detailing the 
veteran's treatment for teeth problems and lockjaw so the 
additional evidence confirming the dental and lung disorders 
is cumulative.  

The appellant's contention that a doctor had indicated that 
his lung disabilities were caused by his teeth or lockjaw is 
not material evidence.  Lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108 (West 1991).   Just as the Board must point 
to a medical basis other than its own unsubstantiated opinion 
(Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)), the 
appellant cannot meet her initial burden by relying upon her 
own, or her representative's opinions as to medical matters.  
Nor can she meet the 'new and material evidence' burden of 38 
U.S.C.A. § 5108 by relying upon such 'evidence'." Moray v. 
Brown, 5 Vet. App. 211, 214 (1993), citing Grottveit v. 
Brown, 5 Vet. App. 91 (1993).
Since the December 1965 rating decision, additional medical 
evidence has been submitted regarding the veteran's lung 
disabilities, but none of this evidence relates to the 
previously unestablished fact that the veteran's lung 
disabilities were due to service.  Although the appellant 
reasserted that a doctor indicated that the veteran's lung 
disabilities were related to his tooth disabilities, the 
Board notes that what a physician said and the layman's 
account of what he or she purportedly said, when filtered 
through a "layman's sensibilities" is "attenuated and 
inherently unreliable."  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995); Dean v. Brown, 8 Vet. App. 449 (1995).  

Further, although the appellant also submitted lay statements 
from fellow soldiers who asserted that the veteran was 
treated for a tooth and gum infection during service and 
developed a cough, these laypersons have not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, the lay statements of record, 
including the statements of the appellant, do not constitute 
competent medical evidence and lack probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Where, as here, resolution of the issue on appeal turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

The Board finds that the evidence submitted since the 
December 1965 rating decision is cumulative and redundant of 
the evidence then of record and does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  The additional evidence in question does not 
provide an unestablished fact necessary to substantiate the 
claim for service connection for the cause of the veteran's 
death.  Based on the foregoing, the Board concludes that none 
of the newly received evidence is new and material evidence. 
38 C.F.R. 3.156(a).  Accordingly, the application to reopen 
the claim for service connection for the cause of the 
veteran's death must be denied.
ORDER

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for the cause of 
the veteran's death. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


